Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both the surface and a plug.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tool sensor and another plug must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-22, 26 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 21, 26 and 31 recite “when”. The use of the term "when" renders the claim indefinite because "when" indicates that the respective limitation is not required. Therefore, it is unable to determine the metes and bounds of the claim. Claims 12-22 are rejected as being dependent on claim 11. Claim 20 recites “the tool sensor” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 11-14, 23, 26, 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epstein (20150184486).
Epstein discloses a ball, comprising:
Re claim 1:
a body 11, 12 (i.e., fig. 4); 
an actuation mechanism 36 (i.e., fig. 5, pgh. 30, “explosive charge”) located in the body (see fig. 5) and configured to break the body into parts (see fig. 6, pgh. 30); and 
a ball sensor 32 (i.e., pgh. 30, “pressure sensor”) located on the body and configured to activate the actuation mechanism, 
wherein the ball sensor 32 is configured to measure a parameter (i.e., pgh. 12:4-6, “fluid communication”) that is generated by a tool sensor (i.e., pgh. 12:4-6, fluid communication with an exterior surface of the ceramic shell - exterior surface is considered fluid communication sensor – tool sensor), which is located on a downhole tool 62 (i..e, fig. 1). 
Re claim 2, the ball sensor is a pressure sensor (i.e., pgh. 29, “pressure sensor). 

Re claim 9, the ball 10 is in contact with a frac plug 44 (i.e., fig. 3). Fig. 3 depicts an element 44 has a through port 71 and sealably housed in a casing 62, thus considered a frac plug (see pgh. 3:1-4, fig. 1 of instant application).
Epstein discloses a system, comprising:
Re claim 11 (as best understood by examiner, 112 issue):
a frac plug 44 (i.e., fig. 3) located inside the well 20 (i.e., fig. 2) and having a through port 71 (see fig. 3). Fig. 3 depicts an element 44 has a through port 71 and sealably housed in a casing 62, thus considered a frac plug (see pgh. 3:1-4, fig. 1 of instant application); 
a ball 10 seated at an upstream end of the through port and sealing the frac plug 44 (see fig. 3); 
a first actuation mechanism 36 (i.e., fig. 5, pgh. 30, “explosive charge”) located in a body 11, 12 of the ball 10 (i.e., fig. 5) and configured to break the body into parts (see fig. 6, pgh. 30); and 
a downhole tool 32/33/34/35/63/40 (i.e, fig. 5) that actuates the first actuation mechanism 36 (i.e., pghs. 30 and 32) when the downhole tool is positioned adjacent to the ball 10.
Re claim 12, the ball 10 includes a ball sensor 33 (i.e., pgh. 30,”Upon receiving the signal from the pressure sensor 32, a timer is activated”, pgh. 32 “the circuit 33 will begin the delay period” – the circuit 33 is considered delay sensor/timer) and the downhole tool 32/33/34/35/40 include a tool sensor 32 (i.e., pgh. 32, “pressure sensor”). 

Re claim 14, the first actuation mechanism 36 is actuated by a signal from the ball sensor 33, after the ball sensor 33 has received a command from the tool sensor 32 (i.e., pgh. 30,”Upon receiving the signal from the pressure sensor 32, a timer is activated”, pgh. 32 “the circuit 33 will begin the delay period” – the circuit 33 is considered delay sensor/timer). 
Epstein discloses a method for actuating a ball and/or plug located in a well comprising:
Re claim 23:
lowering within the well 20 (i.e., fig. 2), a downhole tool 32/33/34/35/36/40 having a tool sensor 32 (i.e., pgh. 30, “pressure sensor”), until adjacent to the ball 10 or the plug;
 actuating the tool sensor 32 (i.e., pgh. 32, “after the pressure sensor 32 senses the threshold pressure”) of the downhole tool; 
sending a signal from the tool sensor 32 to a corresponding sensor 33 (i.e., pgh. 30,”Upon receiving the signal from the pressure sensor 32, a timer is activated”, pgh. 32 “the circuit 33 will begin the delay period” – the circuit 33 is considered delay sensor/timer) that is located on the ball or on the plug; in response to the signal, actuating an actuation mechanism 36 (i.e., pghs. 30, 32) of the ball or the plug; and breaking the ball or the plug into parts (see fig. 6).

Epstein discloses a ball, comprising:
Re claim 33:
a body 11, 12 (i.e., fig. 4); an actuation mechanism 36 (i.e., pgh 30, “explosive charge”) located inside the body (i.e., fig. 5) and configured to break the body into parts (i.e., pph. 30, fig. 6); and a sensor 32 (i.e., pgh 30, “pressure sensor”) connected to the actuation mechanism 36 (see fig. 5) and configured to detect a presence of a base (i.e., pgh. 29, predetermined threshold pressure through the aperture 30 and the conduit 31 that extended surface of body/outside the body) outside the body, wherein the base is attached to another plug (ball 10) upstream the plug 44 (i.e., fig. 3)
Re claim 34, the presence of the base (predetermined threshold pressure) actuates an energetic material (explosive) of the actuation mechanism 36 (i.e., pgh. 29-30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 15-21, 24-25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein.
Epstein teaches ball sensor is a pressure sensor as described above, but is silent on the ball sensor is a radio-frequency receiver (claim 3), an optical sensor (claim 4), an acoustic sensor (claim 5), and a pH sensor (claim 6). However, these sensors are well known and commercially available. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to try ball of Epstein with a radio-frequency receiver, an optical sensor, an acoustic sensor, and a pH sensor, for a predictable a downhole operation, since it has been held to be within the general skill of a worker in the art to select a known element on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. This also apples to claims 15-18 and 27-30 since they are directed to a radio-frequency sensor, a pressure sensor, an optical sensor, and an acoustic sensor.
Re claims 19-21, Epstein is silent on the frac plug comprises a second actuation mechanism configured to break a body of the frac plug into pieces (claim 19), a frac sensor configured to communicate with the tool sensor (claim 20) and the frac sensor actuates the second actuation mechanism when triggered by the tool sensor (claim 21). However, Epstein teaches actuation mechanism configured to break a body of the ball In re Karlson, 136 USPQ 184. This also applies to claims 24, 25 and 31 since they are directed to plug sensor and second actuation mechanism.
Claims 7, 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein in view of Merron et al. (20190249520 – “Merron”).
Re claims 7, 22, 32, Epstein teaches a downhole tool as described above, but is silent on a downhole tool is a coiled tubing. Merron teaches a downhole tool is a coiled tubing for conveying isolation device/ball 232 (i.e., pgh. 42, fig. 2C). Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to try system of Epstein with a coiled tubing, as taught by Merron, to predictably convey the ball in a downhole operation.
Merron further discloses,
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 12 of U.S. Patent No. 10,358,885. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 1-3 and 5 are fully encompassed by the claims 1, 2 and 12 of U.S. Patent No. 10,358,885.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676